Moyer, C.J.,
concurring in syllabus and judgment only.
{¶ 37} I write separately to make clear my reasons for agreeing with the judgment rendered in this case.
{¶ 38} As we recognized in Hester v. Dwivedi (2000), 89 Ohio St.3d 575, 578, 733 N.E.2d 1161, cases of this type are medical-negligence actions that are determined according to common-law tort principles. When traditional legal analysis is used, this case is neither complicated nor novel. As the lead opinion relates, the first two elements of medical negligence — duty and breach — are not at issue in this case. Instead, we are asked to determine whether the Schirmers are able to establish the last two elements of medical negligence: causation and damages.
{¶ 39} The Schirmers do not assert that the defendants caused the preexisting genetic defect itself, and it is undisputed that the defect was untreatable. The Schirmers assert that the injury caused by the defendants’ breach was the loss to them of the opportunity to make a fully informed decision whether to terminate a pregnancy — a decision that in this case belonged to Helen Schirmer. Roe v. Wade (1973), 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147.
{¶ 40} Causation requires a factual nexus between the breach and injury (i.e., actual cause) and a significant degree of connectedness that justifies imposing *503liability (i.e., proximate cause). Hester, 89 Ohio St.3d at 581, 733 N.E.2d 1161. In Hester, a child brought an action based on her doctors’ alleged negligent genetic counseling and failure to diagnose a fetal defect. The child alleged that she was injured by being born with defects. We concluded that a doctor’s negligent prenatal testing cannot proximately cause a child to be born with defects. Id. at 583, 733 N.E.2d 1161. In a wrongful-birth case, such as the instant case, an entirely different injury is alleged. The defendants owed a duty to Helen Schirmer to perform an accurate genetic test on the fetus. Defendants breached that duty. Mrs. Schirmer alleges that defendants’ breach of duty denied her the opportunity to make an informed decision whether to terminate her pregnancy. Thus, instead of asking whether the defendants’ negligence proximately caused the child’s defects, which it clearly did not, we must ask whether the defendants’ negligent genetic testing caused the mother to make an ill-informed decision, and, if it did, what damages may result from the breach.
{¶ 41} Helen Schirmer clearly would not have been deprived of her right to make a fully informed reproductive decision but for the negligent genetic testing. The Schirmers sought the defendants’ services expressly to determine whether their child would be born with a specific genetic abnormality. Furthermore, because the breach was the sole reason that Helen Schirmer was not able to make a fully informed decision, the negligence was directly connected to that injury. Thus, the facts as alleged demonstrate that the breach, the failure to correctly diagnose a preexisting genetic defect, proximately caused the injury, the loss of the opportunity to make an informed decision whether to terminate the pregnancy. We must then determine what costs flow from the injury.
{¶ 42} On the basis of misinformation, Helen Schirmer decided not to terminate her pregnancy, but had she done so, the Schirmers would have avoided various significant costs. Those costs include medical expenses and loss of consortium during pregnancy and birth, emotional distress during that time, Helen Schirmer’s lost wages, if any, during a reasonable length of time, her pain and suffering during the pregnancy and childbirth, and the ordinary and extraordinary costs of raising Matthew. Several states recognize many of these costs as damages. See, e,g., Arche v. United States Dept. of the Army (1990), 247 Kan. 276, 292, 798 P.2d 477 (extraordinary medical expenses and other pecuniary costs related to disability until child reaches age of majority); Haymon v. Wilkerson (D.C.App.1987), 535 A.2d 880, 885-886 (extraordinary medical and other healthcare costs); Smith v. Cote (1986), 128 N.H. 231, 242-246, 513 A.2d 341 (medical and educational costs and extra burden of care attributable to child’s impairment beyond age of majority); Jacobs v. Theimer (Tex.1975), 519 S.W.2d 846, 850 (expenses reasonably necessary for treating and caring for physical impairment of child); Dumer v. St. Michael’s Hosp. (1975), 69 Wis.2d 766, 776, 233 N.W.2d 372 (additional medical and supportive expense occasioned by deformities of *504child). Unlike the lead opinion, I believe there is a causal link between the defendants’ breach and these costs. Nevertheless, the lead opinion is correct in applying our precedent to limit damages to pregnancy- and birth-related costs.
{¶ 43} In Johnson v. Univ. Hosps. of Cleveland (1989), 44 Ohio St.3d 49, 59, 540 N.E.2d 1370, fn. 8, we recognized that medical expenses and loss of consortium during pregnancy and birth, emotional distress during that time, lost wages of the mother during a reasonable length of time, and the mother’s pain and suffering during pregnancy and childbirth are legally cognizable injuries when an attempt to avoid pregnancy has been thwarted by negligent sterilization. The instant case presents similar circumstances of unwanted pregnancy, the difference being that, in this type of case, the status “unwanted” arises at the moment of breach and not at conception. Accordingly, we follow our holding in Johnson that certain pregnancy- and birth-related damages are legally cognizable.
{¶ 44} Although the Schirmers were deprived of the opportunity to make an informed choice to avoid the expenses associated not only with pregnancy and birth but also with child rearing, allowing postbirth damages would be inconsistent with Ohio’s public policy recognizing the value of human life. We held in Johnson that “a normal, healthy child” is not an injury to parents. Id., paragraph two of the syllabus. Our holding was limited to normal and healthy children because the child in Johnson was a normal, healthy child. We were not required to decide whether our holding would apply to abnormal, unhealthy children. The instant case requires us to decide that question.
{¶ 45} Ohio’s public policy is that the birth of a human being is not an injury to parents. Were this court to conclude that life could be an injury, we would place courts in a position of weighing being versus nonbeing. We have concluded that courts will not — and are not equipped to — resolve such questions. Hester, 89 Ohio St.3d at 582, 733 N.E.2d 1161. It is not for courts to determine whether a parent or child is better or worse off after a child’s birth, regardless of the health of the child. Parents may, and often do, enjoy rearing impaired children. Extraordinary expense is associated with rearing a genetically unhealthy child; however, significant expense is associated with rearing any child. We will not hold that a genetically unhealthy child is inherently less valuable than a healthy child and thereby force courts to decide which children qualify as unhealthy and what costs qualify as extraordinary. A parent does not suffer legally cognizable damage based on the fact that a child was born rather than aborted. Thus, the Schirmers have not suffered damages based on costs associated with that portion of Matthew’s life that occurs after birth.
{¶ 46} Finally, it is asserted that the issues presented in this appeal are more appropriately resolved by the General Assembly. The law of torts typically is *505created by courts in the absence of legislative action. This court and courts of appeals over a period of several years have developed a body of law based on the traditional tort principles applied in the lead opinion.2 Because the General Assembly has remained silent, it is appropriate that we continue to resolve the issues presented in these cases based on our well-established tort jurisprudence.

. See Simmerer v. Dabbas (2000), 89 Ohio St.3d 586, 733 N.E.2d 1169 (denying unforeseeable damages resulting from negligent sterilization); Hester v. Dwivedi (2000), 89 Ohio St.3d 575, 733 N.E.2d 1161 (denying child’s claim based on negligent prenatal testing); Anderson v. St. Francis-St. George Hosp., Inc. (1996), 77 Ohio St.3d 82, 671 N.E.2d 225 (denying claim that patient was injured when hospital revived him contrary to his direction not to perform extraordinary efforts to preserve his life); Johnson v. Univ. Hosps. of Cleveland (1989), 44 Ohio St.3d 49, 540 N.E.2d 1370 (limiting damages in a claim based on negligent sterilization); Bowman v. Davis (1976), 48 Ohio St.2d 41, 2 O.O.3d 133, 356 N.E.2d 496 (recognizing cause of action based on negligent sterilization but not deciding the issue of damages); Flanagan v. Williams (1993), 87 Ohio App.3d 768, 623 N.E.2d 185 (recognizing cause of action where parents allege negligent failure to diagnose a fetal defect or disease).